CERTIFICATION OF CHILD FOR CRIMINAL OFFENSE
A child must be certified under Title 10 O.S. 1112 [10-1112](b) (1971) to another division of the Court for each offense with which he may be charged, and certification that a child is capable of knowing right from wrong and to be held accountable for his acts in one case does not amount to permanent certification dispensing with the necessity of considering subsequent charges on an individual basis. The Attorney General has considered your request for an opinion wherein you ask: "Whether a child charged with delinquency as a result of an offense which would be a crime if committed by an adult must be certified to the District Court for proper criminal proceedings as to each separate offense committed by the child, or whether a certification amounts to a permanent certification dispensing with the necessity of a certification hearing procedure for each offense with which the child may be charged?" Title 10 O.S. 1112 [10-1112](b) (1971) provides: "If a child is charged with delinquency as a result of an offense which would be a crime if committed by an adult, the Court, after full investigation and a preliminary hearing, may in its discretion continue the juvenile proceeding, or it may certify such child capable of knowing right from wrong, and to be held accountable for his acts, for the proper criminal proceedings to any other division of the Court which would have trial jurisdiction of such offense if committed by an adult." The language of the above Section clearly reflects the intent of the Legislature to extend to each child charged with delinquency as a result of an offense which would be a crime if committed by an adult a full investigation and a preliminary hearing for each offense for which the child is accused. The section clearly indicates that a full investigation and a preliminary hearing should attend every certification to District Court for criminal proceedings. In light of the foregoing, each case wherein a child is charged with delinquency should be investigated and heard on an individual basis, and certification to another division of the Court for proper criminal proceedings should be based on the investigation and hearing in the individual case.  It is therefore the opinion of the Attorney General that Title 10 O.S. 1112 [10-1112](b) (1971) requires that a child must be certified to another division of the Court for each offense with which he may be charged, and that a certification that a child is capable of knowing right from wrong and to be held accountable for his acts in one case does not amount to a permanent certification which would dispense with the necessity of considering subsequent charges on an individual basis.  (Michael Cauthron)